******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       STATE OF CONNECTICUT v. STEPHEN
                JASON KRIJGER
                   (SC 18854)
    Rogers, C. J., and Palmer, Zarella, McDonald and Espinosa, Js.
   Argued October 28, 2013—officially released September 2, 2014

  Richard E. Condon, Jr., senior assistant public
defender, for the appellant (defendant).
   Mitchell S. Brody, senior assistant state’s attorney,
with whom, on the brief, were Michael L. Regan, state’s
attorney, and Sarah E. Steere, senior assistant state’s
attorney, for the appellee (state).
                         Opinion

   PALMER, J. Following a hearing in Superior Court
in the judicial district of New London concerning a
long-standing zoning dispute between the defendant,
Stephen Jason Krijger, and the town of Waterford
(town), the defendant allegedly threatened Nicholas
Kepple, the attorney who had represented the town at
the hearing. Kepple notified the police of his confronta-
tion with the defendant, who was arrested in connection
with the incident. Thereafter, a jury found the defendant
guilty of threatening in the second degree in violation
of General Statutes § 53a-62 (a) (3)1 and breach of the
peace in the second degree in violation of General Stat-
utes § 53a-181 (a) (3).2 The trial court rendered judg-
ment in accordance with the jury verdict, and the
defendant appealed to the Appellate Court, claiming,
inter alia, that the statements forming the basis of his
conviction were protected by the first amendment to
the United States constitution3 because they were not
real or true threats.4 The Appellate Court, with one
judge dissenting, rejected the defendant’s claim; see
State v. Krijger, 130 Conn. App. 470, 480, 484, 24 A.3d
42 (2011); see also id., 484–85 (Lavine, J., dissenting)
(concluding that defendant’s statements did not consti-
tute true threat); and we granted the defendant’s peti-
tion for certification to appeal, limited to the following
issue: ‘‘Did the Appellate Court properly determine that
the evidence was sufficient to establish that the defen-
dant’s [conviction was] based [on] ‘true threats’ [that]
were not protected speech under the first and four-
teenth amendments to the United States constitution?’’
State v. Krijger, 302 Conn. 935, 28 A.3d 992 (2011).
We conclude that, although the defendant’s statements
were offensive, they did not rise to the level of a true
threat, and, consequently, they are entitled to the pro-
tection of the first amendment despite their inflamma-
tory nature. Because the defendant’s conviction cannot
stand, we reverse the judgment of the Appellate Court.
   The opinion of the Appellate Court sets forth the
following procedural history and relevant facts, which
the jury reasonably could have found. ‘‘The defendant’s
conviction arises out of statements that he made to
. . . Kepple . . . outside the New London Superior
Court on July 21, 2008. The defendant had been involved
in a legal dispute with the town . . . since the mid-
1990s due to various zoning violations relating to the
[repeated] accumulation of debris on his property
located at 18 Totoket Road in the Quaker Hill section
of Waterford. In 1996, the town obtained a permanent
injunction barring the defendant from violating the
town’s zoning regulations. Subsequently, the town
obtained a court order granting it permission to enter
the defendant’s property to clean up the debris. The
court [thereafter] granted the town a $17,000 lien in
order to obtain payment from the defendant for the
cleanup costs. Kepple first became involved in the dis-
pute [between the town and the defendant] in 2000
while representing the town during the defendant’s
appeal from the court’s order granting the lien. . . . In
2003, the town foreclosed on the judgment lien and a
lien [that it had obtained against the defendant’s prop-
erty] for unpaid taxes, and the defendant paid the full
amount owed, $32,000, representing $25,000 for the
cleanup fees and interest, and the remainder for [his]
unpaid taxes.
   ‘‘After paying the judgment lien, the defendant contin-
ued to violate the injunction from 2003 until 2008 . . . .
The defendant’s continued noncompliance resulted in
multiple occasions [on which] both Kepple and the
defendant appeared in court [to address motions for
contempt that Kepple had filed against the defendant
on behalf of the town]. In addition, Kepple and various
zoning enforcement officers visited the defendant’s
property forty to fifty times in regard to his continued
noncompliance . . . . Kepple testified that during his
interactions with the defendant on these occasions, the
defendant had always been ‘pleasant and cooperative
. . . .’ [Michael Glidden, a zoning enforcement officer
for the town, also testified that the defendant had
always been ‘very cordial’ in his dealings with Glidden.]
   ‘‘On July 21, 2008, the defendant, representing him-
self, appeared in court in response to Kepple’s [motion
seeking to have] . . . the court hold the defendant in
contempt and fine him $150 per day for violations of
the permanent injunction that occurred between Sep-
tember, 2007, and July, 2008. Kepple represented the
town at the hearing, and . . . Glidden . . . testified
regarding the zoning violations. [According to Kepple,
the request for fines had upset the defendant because
it was the defendant’s belief that, if he brought his
property into compliance, the town would not seek
fines against him. Kepple testified that the defendant
previously had stated that ‘the town had promised him
that so long as he complied,’ the town would not ‘seek
the fines.’] At the conclusion of the hearing, the [court]
did not make an immediate ruling but did indicate that
[it] would be imposing fines on the defendant for vio-
lating the permanent injunction and failing to comply
with the zoning regulations. . . .
  ‘‘After the hearing, the defendant followed Kepple out
of the courtroom, and the two men exchanged words.
During this exchange, the defendant expressed his
anger over the town’s decision to seek fines and called
Kepple a ‘liar’ and an ‘asshole.’ The defendant continued
to follow Kepple and Glidden as they exited the court-
house. The defendant appeared angry; his face was red
and there was [saliva] in the corner of his mouth. The
defendant then stated to Kepple, ‘[m]ore of what hap-
pened to your son is going to happen to you,’ to which
Kepple replied, ‘[w]hat did you say?’ . . . [T]he defen-
dant responded, ‘I’m going to be there to watch it hap-
pen.’ Kepple then responded by saying, ‘[y]ou piece of
shit,’ prompting the defendant to respond by calling
Kepple a ‘piece of shit.’ Kepple then stated, ‘[b]ut who
has got your $25,000, bitch?’ ’’5 (Citation omitted; foot-
note omitted.) State v. Krijger, supra, 130 Conn. App.
472–75. According to Kepple, the entire exchange lasted
no more than ‘‘fifteen or twenty seconds.’’
  ‘‘To place the defendant’s statements in context, the
following facts regarding Kepple’s son are relevant.
Kepple’s only son had been injured in a car accident
several years [earlier] while he was an officer with the
[Groton Police Department]. The accident left [him]
with broken ribs and broken teeth . . . severe brain
damage resulting in an inability to use the right side of
his body [and] cognitive and motor impairments.6 The
accident was highly publicized in local newspapers at
the time it occurred. Additionally, [the local media]
published [newspaper] articles after the accident
reporting on the progress of Kepple’s son’s recovery.
Kepple testified that he did not recall if he had ever
discussed his son’s accident with the defendant; how-
ever, he opined that it was entirely possible, given the
years of interactions with the defendant and the fact
that ‘hundreds and hundreds’ of people had asked Kep-
ple about his son’s condition in the years following the
accident.’’ (Footnote altered.) State v. Krijger, supra,
130 Conn. App. 475–76.
  Following the incident at issue, Kepple and Glidden
crossed the street to evade the defendant. See id., 476.
Glidden testified that, as they were walking away, he
said to Kepple: ‘‘I think he just threatened [you],’’ to
which Kepple, in response, ‘‘sort of didn’t say anything
to [Glidden]; [he was] like, no, no, no, not really.’’ On
cross-examination, Glidden clarified that, ‘‘[a]t first,
[Kepple’s] reaction was, when I told him it was a threat,
he just sort of shrugged it off.’’
   In addition to Kepple’s account of the defendant’s
statements, the jury also heard Glidden’s alternative
account of the words spoken by the defendant. Glidden
characterized the exchange between the defendant and
Kepple as a ‘‘heated conversation, an argument.’’
According to Glidden, who was standing next to Kepple
at the time, ‘‘[the defendant] said he wished ill will
[on Kepple’s] family and [Kepple] . . . and that [the
defendant] would be . . . present to see that.’’ Glidden
also testified that, approximately two to three hours
after the incident, he returned to his office and made
written notes of his recollection of what had occurred.
In these notes, which were admitted into evidence, Glid-
den wrote that the defendant stated to Kepple that he
‘‘wished harm and misfortune [on] him and his family,
just like what happened to . . . Kepple’s son.’’
According to Glidden, the defendant also told Kepple
that ‘‘he hoped that he would be present when such
misfortune befalls [the] Kepples.’’ (Emphasis added.)
Glidden also gave a statement to the police approxi-
mately two days after the incident, which was admitted
into evidence. Glidden’s statement ‘‘contained the fol-
lowing description of the defendant’s comments: ‘[The
defendant] told . . . Kepple that he wished harm and
misfortune [on] him and his family just like what hap-
pened to . . . Kepple’s son. [The defendant] then told
. . . Kepple that he will be present when that happens.’
Thus, the jury was presented with versions of the defen-
dant’s statements that differed in one relevant respect,
namely, the presence or absence of precatory lan-
guage.’’ State v. Krijger, supra, 130 Conn. App. 474 n.1.
   After Glidden and Kepple crossed the street, they
spoke briefly about other matters and parted ways. Id.,
476. Glidden testified that the defendant then followed
him to his vehicle, which was located in a nearby park-
ing garage. See id. At that time, the defendant apolo-
gized to Glidden for his outburst and said that he hoped
it would not adversely affect their working relationship.
Although the defendant was conciliatory, Glidden testi-
fied that he felt concerned for his safety and kept his
hand on his cell phone until he got into his car, in the
event that he needed to dial 9 1 1.
  Two days later, Kepple filed a complaint with the
New London Police Department. The defendant was
subsequently arrested and charged with threatening in
the second degree in violation of § 53a-62 (a) (2), which
requires an intentional threat,7 a second count of threat-
ening in the second degree in violation of § 53a-62 (a)
(3), which requires the defendant to act in reckless
disregard of the risk of causing terror,8 and breach of
the peace in the second degree in violation of § 53a-
181 (a) (3). The jury found the defendant not guilty of
threatening in the second degree under § 53a-62 (a) (2)
but guilty of the second count of threatening in the
second degree under § 53a-62 (a) (3) and breach of the
peace in the second degree. The trial court rendered
judgment sentencing the defendant to a total effective
term of eighteen months imprisonment, execution sus-
pended after 150 days, and two years probation.
  On appeal to the Appellate Court, the defendant
claimed that ‘‘the evidence was insufficient to establish
that the statements on which his conviction [of second
degree threatening and breach of the peace] was based
constituted ‘true threats’ . . . rather than protected
speech under the first amendment . . . .’’ State v.
Krijger, supra, 130 Conn. App. 472. The Appellate Court
rejected this claim. Id., 480, 484. In doing so, the court
noted that, for purposes of review, it must assume that
the jury credited Kepple’s account of the defendant’s
statements, rather than Glidden’s, because Kepple’s ver-
sion was the ‘‘most damaging’’ and, therefore, ‘‘most
consistent with the jury’s guilty verdict.’’ Id., 474 n.1.
The court further noted that the legal standard govern-
ing the defendant’s claim was an objective one, that is,
whether a reasonable person in the defendant’s position
would have foreseen that Kepple would interpret the
defendant’s statements as a serious expression of the
defendant’s intention to cause Kepple physical harm,
and that an alleged threat must be evaluated in light of
its entire factual context, including the reaction of the
listeners. Id., 479–80. Applying this standard, the court
concluded that, ‘‘[i]n light of the circumstances, a rea-
sonable speaker would [have] foresee[n] that the state-
ments, ‘[m]ore of what happened to your son is going
to happen to you,’ and, ‘I’m going to be there to watch
it happen,’ when spoken to a listener whose son had
suffered serious and life-altering physical injuries,
would cause the listener to believe that he will be sub-
jected to physical violence . . . . A reasonable
speaker would [have] foresee[n] that Kepple would
interpret these words to mean that the defendant was
going to take a series of actions that would culminate
with the defendant ‘be[ing] there to watch it happen’
when Kepple suffered severe physical injuries similar
to those . . . suffered by his son.’’ Id., 480.
   In reaching its determination, the Appellate Court
rejected the defendant’s contention that ‘‘his statements
cannot be considered true threats because they were
not as direct as those statements that [this court and
the Appellate Court] have held to be true threats in
prior cases’’; id., 481; and the defendant’s contention
that Kepple’s immediate reaction, together with his two
day delay in reporting the incident to the police, indi-
cated that he did not genuinely feel threatened. Id., 482.
With respect to the first contention, the Appellate Court
concluded that the defendant’s threats were sufficiently
clear that a reasonable speaker would foresee that Kep-
ple would take them seriously. See id., 481. With respect
to the second contention, the court concluded that
whether Kepple genuinely felt threatened by the defen-
dant’s statements was legally irrelevant under the objec-
tive standard applicable to the defendant’s claim and
that, in any event, there was ample evidence to support
a finding that he did feel threatened. See id., 482–83.
   Judge Lavine dissented from the majority opinion of
the Appellate Court. He concluded that, although the
defendant’s statements were ‘‘reprehensible,’’ ‘‘cruel’’
and ‘‘calculated to cause psychic harm’’; id., 485 (Lav-
ine, J., dissenting); a reasonable speaker would not
likely have foreseen that they would be perceived by
Kepple as a serious expression of an intention to cause
Kepple physical harm. See id., 490 (Lavine, J., dis-
senting). Judge Lavine concluded, rather, that, when
viewed in context and given their ordinary meaning,
the defendant’s words ‘‘amounted to a spontaneous,
angry outburst, which, offensive as it was, did not con-
stitute a ‘true threat’ under our law.’’ Id., 485 (Lavine,
J., dissenting). In reaching his determination, Judge
Lavine relied in part on Kepple’s testimony that the
defendant’s words were not accompanied by any threat-
ening gestures and that, prior to the confrontation, Kep-
ple had visited the defendant’s home on approximately
forty occasions, and the defendant always had been
pleasant and cooperative. See id., 497–99 (Lavine, J.,
dissenting). In Judge Lavine’s view, the fact that the
defendant never had exhibited any hostility toward Kep-
ple in the past and was not physically threatening on
the day in question supported the conclusion that the
defendant’s outburst was more consistent with ‘‘a spon-
taneous act of frustration rather than a true threat’’;
id., 498 (Lavine, J., dissenting); ‘‘the rough inarticulate
equivalent of stating, ‘I hope harm befalls you, and I
hope I am there to witness it . . . .’ ’’ Id., 490 (Lavine,
J., dissenting). Judge Lavine also noted that Kepple’s
immediate response to the defendant’s statements was
inconsistent with the behavior of someone who felt
genuinely threatened by the defendant’s remarks. Id.,
498 (Lavine, J., dissenting).
  On appeal to this court following our granting of
certification, the defendant urges us to adopt Judge
Lavine’s reasoning and to conclude that the evidence
was insufficient to support a finding that the defendant’s
statements constituted true threats. The defendant also
claims that the Appellate Court improperly relied solely
on Kepple’s version of the defendant’s remarks instead
of considering all of the testimony pertaining to those
statements, including Glidden’s more benign account
of the incident. Although we reject the defendant’s con-
tention that the Appellate Court improperly relied only
on Kepple’s version of the defendant’s statements, we
agree that the evidence was insufficient to support his
conviction even under Kepple’s more damaging account
of the remarks.
   We first address the defendant’s contention that the
applicable standard of review requires us to consider
Glidden’s testimony in evaluating the sufficiency of the
state’s case. ‘‘Ordinarily, a jury or trial court’s findings
of fact are not to be overturned on appeal unless they
are clearly erroneous. A finding of fact is clearly errone-
ous when there is no evidence in the record to support
it . . . or when although there is evidence to support
it, the reviewing court on the entire evidence is left
with the definite and firm conviction that a mistake has
been committed. . . . Thus, we [generally] review the
findings of fact made by the jury, in its verdict and
specific interrogatories, and by the trial court in its
judgment, for clear error.
   ‘‘In certain first amendment contexts, however,
appellate courts are bound to apply a de novo standard
of review. . . . [In such cases], the inquiry into the
protected status of . . . speech is one of law, not fact.
. . . As such, an appellate court is compelled to exam-
ine for [itself] the . . . statements [at] issue and the
circumstances under which they [were] made to [deter-
mine] whether . . . they . . . are of a character [that]
the principles of the [f]irst [a]mendment . . . protect.
. . . [I]n cases raising [f]irst [a]mendment issues [the
United States Supreme Court has] repeatedly held that
an appellate court has an obligation to make an indepen-
dent examination of the whole record in order to make
sure that the judgment does not constitute a forbidden
intrusion [in] the field of free expression. New York
Times Co. v. Sullivan, [376 U.S. 254, 284–86, 84 S. Ct.
710, 11 L. Ed. 2d 686 (1964)]. . . . This rule of indepen-
dent review was forged in recognition that a [reviewing]
[c]ourt’s duty is not limited to the elaboration of consti-
tutional principles . . . . [Rather, an appellate court]
must also in proper cases review the evidence to make
certain that those principles have been constitutionally
applied. . . . Therefore, even though, ordinarily . . .
[f]indings of fact . . . shall not be set aside unless
clearly erroneous, [appellate courts] are obliged to [per-
form] a fresh examination of crucial facts under the
rule of independent review.’’ (Citations omitted; inter-
nal quotation marks omitted.) DiMartino v. Richens,
263 Conn. 639, 661–62, 822 A.2d 205 (2003); see also
Brown v. K.N.D. Corp., 205 Conn. 8, 13, 529 A.2d 1292
(1987) (‘‘The purpose of independent review is to safe-
guard the right of free expression. . . . The function
of the procedural scheme created by [the United States
Supreme Court in a long line of first amendment cases]
is obviously to require an independent second opinion
when free speech is curtailed. These cases place the
ultimate constitutional responsibility on appellate
courts to render that second opinion in order to safe-
guard free expression.’’ [Citations omitted; footnote
omitted.]), overruled in part on other grounds by
DiMartino v. Richens, supra, 639.
   Contrary to the defendant’s contention, the height-
ened scrutiny that this court applies in first amendment
cases does not authorize us to make credibility determi-
nations regarding disputed issues of fact. Although we
review de novo the trier of fact’s ultimate determination
that the statements at issue constituted a true threat,
we accept all subsidiary credibility determinations and
findings that are not clearly erroneous. See, e.g., Hurley
v. Irish-American Gay, Lesbian & Bisexual Group of
Boston, 515 U.S. 557, 567, 115 S. Ct. 2338, 132 L. Ed. 2d
487 (1995) (‘‘[t]he requirement of independent appellate
review . . . does not limit our deference to a trial court
on matters of witness credibility’’ [citation omitted;
internal quotation marks omitted]); Harte-Hanks Com-
munications, Inc. v. Connaughton, 491 U.S. 657, 688,
109 S. Ct. 2678, 105 L. Ed. 2d 562 (1989) (although ‘‘the
reviewing court must examine for [itself] the statements
[at] issue and the circumstances under which they were
made’’ to determine whether they are protected by first
amendment, ‘‘credibility determinations are reviewed
under the clearly-erroneous standard because the trier
of fact has had the opportunity to observe the demeanor
of the witnesses’’ [internal quotation marks omitted]);
State v. Mullins, 288 Conn. 345, 365, 952 A.2d 784 (2008)
(‘‘Notwithstanding our responsibility to examine the
record scrupulously, it is well established that we may
not substitute our judgment for that of the trial court
when it comes to evaluating the credibility of a witness.
. . . It is the exclusive province of the trier of fact to
weigh conflicting testimony and make determinations
of credibility, crediting some, all or none of any given
witness’ testimony.’’ [Citation omitted.]). Thus, the
Appellate Court properly assumed that the jury credited
Kepple’s version of the defendant’s remarks, rather than
Glidden’s, because the jury could not have credited
Glidden’s version and also have found the defendant
guilty of the charges in view of the fact that, according
to Glidden, the defendant stated only that he wished
Kepple would suffer the same fate as his son.
   We therefore must consider the defendant’s claim
that the evidence was insufficient to convict him even
under Kepple’s version of the incident. To establish the
defendant’s violation of §§ 53a-62 (a) (3) and 53a-181
(a) (3) on the basis of his statements to Kepple, the
state was required to prove beyond a reasonable doubt
that those statements represented a true threat. ‘‘The
[f]irst [a]mendment, applicable to the [s]tates through
the [f]ourteenth [a]mendment, provides that Congress
shall make no law . . . abridging the freedom of
speech. The hallmark of the protection of free speech
is to allow free trade in ideas—even ideas that the
overwhelming majority of people might find distasteful
or discomforting. . . . Thus, the [f]irst [a]mendment
ordinarily denies a [s]tate the power to prohibit dissemi-
nation of social, economic and political doctrine [that]
a vast majority of its citizens believes to be false and
fraught with evil consequence. . . .
   ‘‘The protections afforded by the [f]irst [a]mendment,
however, are not absolute, and we have long recognized
that the government may regulate certain categories of
expression consistent with the [c]onstitution. . . . The
[f]irst [a]mendment permits restrictions [on] the con-
tent of speech in a few limited areas, which are of such
slight social value as a step to truth that any benefit
that may be derived from them is clearly outweighed
by the social interest in order and morality. . . .
   ‘‘Thus, for example, a [s]tate may punish those words
[that] by their very utterance inflict injury or tend to
incite an immediate breach of the peace. . . . Further-
more, the constitutional guarantees of free speech and
free press do not permit a [s]tate to forbid or proscribe
advocacy of the use of force or of law violation except
[when] such advocacy is directed to inciting or produc-
ing imminent lawless action and is likely to incite or
produce such action. . . . And the [f]irst [a]mendment
also permits a [s]tate to ban a true threat. . . .
  ‘‘True threats encompass those statements [through
which] the speaker means to communicate a serious
expression of an intent to commit an act of unlawful
violence to a particular individual or group of individu-
als. . . . The speaker need not actually intend to carry
out the threat. Rather, a prohibition on true threats
protect[s] individuals from the fear of violence and from
the disruption that fear engenders, in addition to pro-
tecting people from the possibility that the threatened
violence will occur.’’ (Citations omitted; internal quota-
tion marks omitted.) Virginia v. Black, 538 U.S. 343,
358–60, 123 S. Ct. 1536, 155 L. Ed. 2d 535 (2003) (opinion
announcing judgment).
   ‘‘Thus, we must distinguish between true threats,
which, because of their lack of communicative value,
are not protected by the first amendment, and those
statements that seek to communicate a belief or idea,
such as political hyperbole or a mere joke, which are
protected.’’ State v. DeLoreto, 265 Conn. 145, 155, 827
A.2d 671 (2003). ‘‘In the context of a threat of physical
violence, [w]hether a particular statement may properly
be considered to be a [true] threat is governed by an
objective standard—whether a reasonable person
would foresee that the statement would be interpreted
by those to whom the maker communicates the state-
ment as a serious expression of intent to harm or
assault. . . . [A]lleged threats should be considered in
light of their entire factual context, including the sur-
rounding events and reaction of the listeners.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Cook, 287 Conn. 237, 249, 947 A.2d 307, cert. denied,
555 U.S. 970, 129 S. Ct. 464, 172 L. Ed. 2d 328 (2008).
Prosecution under a statute prohibiting threatening
statements is constitutionally permissible ‘‘[as] long as
the threat on its face and in the circumstances in which
it is made is so unequivocal, unconditional, immediate
and specific as to the person threatened, as to convey
a gravity of purpose and imminent prospect of execu-
tion . . . .’’ (Internal quotation marks omitted.) United
States v. Malik, 16 F.3d 45, 51 (2d Cir.), cert. denied,
513 U.S. 968, 115 S. Ct. 435, 130 L. Ed. 2d 347 (1994).
   Two other considerations inform our analysis in
determining whether the defendant’s statements may
be deemed to be a true threat. First, we perform that
analysis ‘‘against the background of a profound national
commitment to the principle that debate on public
issues should be uninhibited, robust, and wide-open,
and that it may well include vehement, caustic, and
sometimes unpleasantly sharp attacks on government
and public officials.’’ New York Times Co. v. Sullivan,
supra, 376 U.S. 270; see also R.A.V. v. St. Paul, 505 U.S.
377, 414, 112 S. Ct. 2538, 120 L. Ed. 2d 305 (1992) (White,
J., concurring in the judgment) (‘‘[t]he mere fact that
expressive activity causes hurt feelings, offense, or
resentment does not render the expression unpro-
tected’’). Second, because the jury found the defendant
not guilty of intentional threatening in the second
degree in violation of § 53a-62 (a) (2),9 it necessarily
rejected the state’s contention that the defendant
intended for his words to place Kepple in fear of bodily
harm or death. The jury found, instead, that the defen-
dant recklessly disregarded the risk that Kepple would
perceive his remarks as threatening, in violation of
§ 53a-62 (a) (3), thereby causing Kepple inconvenience,
annoyance or alarm. See General Statutes § 53a-181 (a).
The jury’s determination that the defendant did not
intend to threaten Kepple is relevant to our analysis
because, although ‘‘threats made with specific intent to
injure . . . easily fall into that category of speech
deserving no first amendment protection’’; (internal
quotation marks omitted) State v. Cook, supra, 287
Conn. 248; the risk of improperly criminalizing pro-
tected speech increases when the speaker does not
intend for his words to convey a real threat.10
   The starting point for our analysis is an examination
of the statements at issue. As we have explained, the
jury found that the defendant said to Kepple, ‘‘[m]ore
of what happened to your son is going to happen to
you,’’ and ‘‘I’m going to be there to watch it happen.’’
(Internal quotation marks omitted.) State v. Krijger,
supra, 130 Conn. App. 474. Neither statement on its
face communicates the type of explicit threat that this
court or the Appellate Court previously has determined
constituted a true threat for which the first amendment
provides no protection. Cf. State v. Cook, supra, 287
Conn. 240, 255 (brandishing table leg with metal stick
protruding from one end, defendant told victim, ‘‘[t]his
is for you if you bother me anymore’’ [internal quotation
marks omitted]); State v. DeLoreto, supra, 265 Conn.
149, 157 (defendant jumped out of car as victim was
jogging past, ran toward victim and stated, ‘‘I’m going
to kick your ass’’ [internal quotation marks omitted]);
State v. Gaymon, 96 Conn. App. 244, 245, 249, 899 A.2d
715 (defendant spat in probation officer’s face after
stating, ‘‘I’m going to kick your fucking ass’’ [internal
quotation marks omitted]), cert. denied, 280 Conn. 906,
907 A.2d 92 (2006). Nor does either statement explicitly
convey the defendant’s intention to personally under-
take a course of action that would culminate in Kepple
sustaining injuries similar to those sustained by his son.
Of course, the ‘‘absence of explicitly threatening lan-
guage does not preclude the finding of a threat . . . .’’
United States v. Malik, supra, 16 F.3d 49. Indeed, as
the Second Circuit has observed, ‘‘rigid adherence to
the literal meaning of a communication without regard
to its reasonable connotations derived from its ambi-
ence would render [statutes proscribing true threats]
powerless against the ingenuity of threateners who can
instill in the victim’s mind as clear an apprehension of
impending injury by an implied menace as by a literal
threat.’’ Id., 50. Thus, ‘‘a determination of what a defen-
dant actually said is just the beginning of a threats
analysis. Even when words are threatening on their
face, careful attention must be paid to the context in
which those statements are made to determine if the
words may be objectively perceived as threatening.’’ In
re S.W., 45 A.3d 151, 157 (D.C. 2012); see also Planned
Parenthood of the Columbia/Willamette, Inc. v. Ameri-
can Coalition of Life Activists, 290 F.3d 1058, 1078–79
(9th Cir. 2002) (‘‘context is critical in a true threats case
. . . because without context, a burning cross or dead
rat mean nothing’’ [citation omitted; footnotes omit-
ted]), cert. denied, 539 U.S. 958, 123 S. Ct. 2637, 156 L.
Ed. 2d 655 (2003).
   An important factor to be considered in determining
whether a facially ambiguous statement constitutes a
true threat is the prior relationship between the parties.
When the alleged threat is made in the context of an
existing or increasingly hostile relationship, courts are
more apt to conclude that an objectively reasonable
speaker would expect that the statement would be per-
ceived by the listener as a genuine threat. See, e.g.,
Brewington v. State, 7 N.E.3d 946, 970 (Ind. 2014) (‘‘rea-
sonable people necessarily take an ambiguous threat
more seriously when it comes from someone who holds
a [long-standing] grudge’’).
    In contrast to those cases in which an alleged threat
was made in the context of a relationship fraught with
conflict, there was no history of animosity between the
defendant and Kepple. To the contrary, according to
Kepple, the defendant’s remarks were made in the con-
text of a long-standing working relationship that,
despite its adversarial nature, always had been quite
cordial and professional. Thus, this is not a case in
which one’s prior hostile acts or menacing behavior
provided a clarifying lens through which to view an
ambiguous threat; indeed, the record is devoid of such
incriminating evidence. See In re George T., 33 Cal. 4th
620, 637–38, 93 P.3d 1007, 16 Cal. Rptr. 3d 61 (2004)
(‘‘[u]nlike some cases that have turned on an examina-
tion of the surrounding circumstances given a commu-
nication’s vagueness, incriminating circumstances in
this case are noticeably lacking: [for example] there
was no history of animosity or conflict between the
[defendant and the recipients] . . . no threatening ges-
tures or mannerisms accompanied the [alleged threat]
. . . and no conduct suggested to [the recipients] that
there was an immediate prospect of execution of [the]
threat’’ [citations omitted]).
  With respect to the immediate circumstances sur-
rounding the alleged threat, it is undisputed that the
defendant’s statements were made on the heels of a
contentious court hearing, at which, for the first time
and apparently unbeknownst to the defendant, Kepple
had decided to seek the imposition of approximately
$6000 in fines to deter future noncompliance by the
defendant. As Kepple explained, this news surprised
and angered the defendant, who was under the impres-
sion that the town would follow its usual practice of
not seeking fines as long as he brought his property
into compliance prior to the hearing date. Indeed,
according to Kepple, the defendant stated that the town
had ‘‘promised him’’ that it would not seek any fines
‘‘[as] long as he complied . . . .’’ Kepple further testi-
fied that the defendant ‘‘was upset with the town and
upset with me . . . because . . . he felt as though
. . . I had broken my word that we wouldn’t be seeking
fines.’’ It was against this backdrop, and immediately
following the court hearing, while the defendant and
Kepple were leaving the courthouse, that the defendant
uttered the offending statements.
   Kepple testified that, notwithstanding his own ‘‘not
very civilized reaction’’ to the defendant’s statements,
he was ‘‘shocked’’ and ‘‘terrified’’ by what the defendant
had said, and that his reaction ‘‘went from . . . shock
to anger to fear.’’ He also testified that, although ‘‘[he]
wanted to try to give [the defendant] the benefit of the
doubt, because [the defendant] hadn’t been belligerent
or hostile or aggressive’’ in their previous dealings, he
believed that, if the defendant was ‘‘so evil that he
[could] bring [Kepple’s] son’s tragedy into [the alterca-
tion] . . . [he could not] just leave that alone.’’ Glidden,
for his part, testified that Kepple appeared ‘‘thrown
back’’ by the defendant’s remarks, as well as ‘‘shocked’’
and ‘‘disgust[ed].’’ Glidden further testified, however,
that, when he told Kepple that he thought that the defen-
dant had just threatened him, Kepple shrugged it off
and stated, ‘‘no, no, no, not really.’’
   In light of this context and the reactions of both
Kepple and Glidden, we recognize that it is possible to
construe the defendant’s statements as a threat. There
is, however, a benign interpretation that we believe is
more plausible, namely, that the defendant merely was
expressing the view that ‘‘what goes around, comes
around,’’ and that, in the heat of the moment, the defen-
dant felt, albeit irrationally, that Kepple, having reneged
on his promise to the defendant, deserved to suffer a
fate as terrible as his son’s. Under the circumstances,
the defendant’s second statement, namely, that he
would be there when Kepple suffered such a fate, can
readily be understood to mean that the defendant
looked forward to Kepple’s suffering. Although crude
and offensive, these sentiments are fully consistent with
both the timing of the altercation—that is, right after
the court hearing, when the defendant was still very
agitated over what had occurred—and the angry, but
not physically aggressive, manner in which they were
communicated. We agree with the defendant, therefore,
that his reference to the car accident involving Kepple’s
son is most reasonably construed as a low and hurtful
blow leveled in frustration, and not as a serious expres-
sion of an intent to cause Kepple harm of the nature
suffered by his son. This conclusion is supported by
the absence of any evidence that the defendant ever
had threatened Kepple in the past, that he otherwise
bore him any ill will, or that he was the type of person
who was capable of carrying out such a threat.11 See,
e.g., United States v. Parr, 545 F.3d 491, 502 (7th Cir.
2008) (‘‘[c]ontextual information—especially aspects of
a defendant’s background that have a bearing on
whether his statements might reasonably be interpreted
as a threat—is relevant’’ to threat analysis), cert. denied,
556 U.S. 1181, 129 S. Ct. 1984, 173 L. Ed. 2d 1083 (2009);
Doe v. Pulaski County Special School District, 306 F.3d
616, 623 (8th Cir. 2002) (two factors courts should con-
sider in evaluating alleged threat are ‘‘whether the
speaker had a history of making threats against the
person purportedly threatened’’ and ‘‘whether the recip-
ient had a reason to believe that the speaker had a
propensity to engage in violence’’); United States v.
Sovie, 122 F.3d 122, 125 (2d Cir. 1997) (defendant’s
history of physically abusing victim supported finding
of true threat); In re S.W., supra, 45 A.3d 155 (‘‘words
innocuous on their face—what might otherwise have
been a civilized invitation to come outside—could be
quite terrifying and objectively perceived as a threat in
light of [the] defendant’s statement three weeks prior
that she would shoot the complainant if she did not
repay a debt’’ [internal quotation marks omitted]).
  This more innocuous interpretation of the defen-
dant’s words is also consistent with the fact that, imme-
diately following his confrontation with Kepple, the
defendant followed Glidden to the parking garage and
apologized for his behavior, stating that he hoped it
would not adversely affect their working relationship.
The defendant’s contrition immediately following the
incident is decidedly at odds with the view that, just
moments beforehand, he had communicated a serious
threat to inflict grave bodily injury or death on Glid-
den’s colleague.
   Courts have held that, ‘‘[when] a communication con-
tains language which is equally susceptible of two inter-
pretations, one threatening, and the other nonthreat-
ening, the government carries the burden of presenting
evidence serving to remove that ambiguity. [In the
absence of] such proof, the trial court must direct a
verdict of acquittal.’’ United States v. Barcley, 452 F.2d
930, 933 (8th Cir. 1971); see also United States v. Malik,
supra, 16 F.3d 50 (‘‘Surely, an equivocal [statement]
with equal chances of being interpreted innocuously or
harmfully should not, in and of itself, convince a jury
beyond a reasonable doubt that it is a threat. But once
sufficient extrinsic evidence, capable of showing
beyond a reasonable doubt that an ordinary and reason-
able recipient familiar with the context of the [state-
ment] would interpret it as a threat, has been adduced,
the trial court should submit the case to the jury.’’). On
the basis of our independent review of the record, we
cannot conclude that the state has met its burden of
removing the ambiguity inherent in the defendant’s
remarks. As Judge Lavine observed, ‘‘[i]t simply requires
too much surmise, too much reading into the state-
ments, and too much interpretation to conclude beyond
a reasonable doubt that a reasonable person would
view [the defendant’s] misguided vitriol as a serious
threat to do physical violence under all the circum-
stances present.’’ State v. Krijger, supra, 130 Conn. App.
490 (Lavine, J., dissenting). ‘‘The incident . . .
occurred in a public place following a public event, and
was directed at a town official. The defendant was angry
and vented his outrage at Kepple in an egregiously inap-
propriate way. The statement was clearly unplanned,
a spontaneous reaction to the upset and anger he felt
following the court hearing. Spontaneous language can
of course communicate a ‘true threat,’ but the fact that
language is spontaneous is one relevant factor in evalu-
ating whether the words in fact represent a ‘true threat,’
or something else.’’ Id., 495 (Lavine, J., dissenting).
Because the state failed to establish that the defendant’s
statements were anything other than a spontaneous
outburst, rooted in the defendant’s anger and frustra-
tion, the evidence was insufficient to establish that they
constituted a true threat.12
   We acknowledge, as the state contends, that both
Kepple and Glidden experienced fear upon being sub-
jected to the defendant’s offensive remarks. Although
a recipient’s reaction to an alleged threat is one factor
to consider in evaluating whether a statement amounted
to a true threat, the test we apply is ultimately an objec-
tive one. See, e.g., In re S.W., supra, 45 A.3d 160 (‘‘[A
listener’s] subjective response, although entirely under-
standable, does not change the objective calculus as to
whether [the defendant] posed a threat . . . . [I]t can
be expected [under certain circumstances] that [the
listener’s] sensitivities would be heightened. But every
statement that causes a [listener] fear or painful memo-
ries is not a [true] threat; [the court’s] interpretation of
the law of criminal threats must leave some room for
speech that is less than perfectly sensitive.’’); see also
New York ex rel. Spitzer v. Operation Rescue National,
273 F.3d 184, 196 (2d Cir. 2001) (expressing concern
that ‘‘excessive reliance on the reaction of recipients’’
could endanger first amendment protections). Under
that test, the state must prove beyond a reasonable
doubt that ‘‘a reasonable person would foresee that
the statement would be interpreted . . . as a serious
expression of intent to harm or assault.’’ (Emphasis
added; internal quotation marks omitted.) State v. Cook,
supra, 287 Conn. 249.
   We agree with Judge Lavine that, to ensure that only
serious expressions of an intention to commit an act of
unlawful violence are punished, as the first amendment
requires, the state must do more than demonstrate that
a statement could be interpreted as a threat. When, as
in the present case, a statement is susceptible of varying
interpretations, at least one of which is nonthreatening,
the proper standard to apply is whether an objective
listener would readily interpret the statement as a real
or true threat; nothing less is sufficient to safeguard
the constitutional guarantee of freedom of expression.
To meet this standard in the present case, the state
was required to present evidence demonstrating that
a reasonable listener, familiar with the entire factual
context of the defendant’s statements, would be highly
likely to interpret them as communicating a genuine
threat of violence rather than protected expression,
however offensive or repugnant. As we explained, the
state’s evidence fell short of this mark, and, therefore,
the defendant is entitled to a judgment of acquittal on
both the second degree threatening and breach of the
peace charges.
  The judgment of the Appellate Court is reversed and
the case is remanded to that court with direction to
reverse the trial court’s judgment and to remand the
case to the trial court with direction to render a judg-
ment of acquittal.
      In this opinion the other justices concurred.
  1
     General Statutes § 53a-62 (a) provides in relevant part: ‘‘A person is guilty
of threatening in the second degree when . . . (3) such person threatens to
commit such crime of violence in reckless disregard of the risk of causing
such terror.’’
   2
     General Statutes § 53a-181 (a) provides in relevant part: ‘‘A person is
guilty of breach of the peace in the second degree when, with intent to
cause inconvenience, annoyance or alarm, or recklessly creating a risk
thereof, such person . . . (3) threatens to commit any crime against another
person or such other person’s property . . . .’’
   3
     The first amendment to the United States constitution provides in rele-
vant part: ‘‘Congress shall make no law . . . abridging the freedom of
speech . . . .’’
   The first amendment prohibition against laws abridging the freedom of
speech is made applicable to the states through the due process clause
of the fourteenth amendment to the United States constitution. E.g., 44
Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 489 n.1, 116 S. Ct. 1495, 134
L. Ed. 2d 711 (1996).
   4
     As we discuss more fully hereinafter, a ‘‘true threat’’ is ‘‘a serious expres-
sion of an intent to commit an act of unlawful violence against another’’;
State v. Cook, 287 Conn. 237, 239, 947 A.2d 307, cert. denied, 555 U.S. 970,
129 S. Ct. 464, 172 L. Ed. 2d 328 (2008); and is not protected by the first
amendment. See, e.g., id., 247.
   5
     ‘‘Apparently, Kepple was referring to the $25,000 [that] the defendant
previously had paid [to] the town for cleanup costs and interest.’’ State v.
Krijger, supra, 130 Conn. App. 475 n.2.
   6
     ‘‘Kepple’s son suffered a spontaneous intracranial hemorrhage while
driving, causing him to black out and the car he was driving to hit a tree.
The severe brain injuries were caused by the intracranial brain hemorrhage,
not by the accident itself. The [media] covering the accident, however,
presented the story in a manner that made it appear as though the accident
caused all of [his] son’s injuries.’’ State v. Krijger, supra, 130 Conn. App.
475 n.3.
   7
     General Statutes § 53a-62 (a) provides in relevant part: ‘‘A person is guilty
of threatening in the second degree when . . . (2) such person threatens to
commit any crime of violence with the intent to terrorize another person
. . . .’’ (Emphasis added.)
   8
     See footnote 1 of this opinion.
   9
     See footnote 7 of this opinion.
   10
      We note the present split of authority among the federal Circuit Courts
of Appeals as to whether Virginia v. Black, supra, 538 U.S. 343, ‘‘altered
or overruled the traditional objective test for true threats by requiring that
the speaker subjectively intend to intimidate the recipient of the threat.’’
United States v. Turner, 720 F.3d 411, 420 n.4 (2d Cir. 2013); see id. (recogniz-
ing split of authority but declining to decide whether Black overruled objec-
tive test in light of defendant’s failure to raise issue), petition for cert. filed
(U.S. March 14, 2014) (No. 13-1129). The divergence of opinion derives from
the following statement by the court in Black: ‘‘ ‘True threats’ encompass
those statements [through which] the speaker means to communicate a
serious expression of an intent to commit an act of unlawful violence to
a particular individual or group of individuals. . . . Intimidation in the
constitutionally proscribable sense of the word is a type of true threat,
where[by] a speaker directs a threat to a person or group of persons with
the intent of placing the victim in fear of bodily harm or death.’’ (Citations
omitted; emphasis added.) Virginia v. Black, supra, 359–60 (opinion
announcing judgment). Since Black, some courts have indicated that this
language requires proof that the speaker subjectively intended to threaten
the victim. See, e.g., United States v. Parr, 545 F.3d 491, 500 (7th Cir. 2008)
(declining to decide issue but noting that objective test for true threat likely
is ‘‘no longer tenable’’ after Black), cert. denied, 556 U.S. 1181, 129 S. Ct.
1984, 173 L. Ed. 2d 1083 (2009); United States v. Magleby, 420 F.3d 1136,
1139 (10th Cir. 2005) (subjective test supported by Black, but court did not
reach first amendment challenge because claim was procedurally barred),
cert. denied, 547 U.S. 1097, 126 S. Ct. 1879, 164 L. Ed. 2d 567 (2006); United
States v. Cassel, 408 F.3d 622, 631 (9th Cir. 2005) (Black’s definition of true
threat ‘‘embraces not only the requirement that the communication itself
be intentional, but also the requirement that the speaker intend for his
language to threaten the victim’’ [emphasis omitted]); see also Brewington
v. State, 7 N.E.3d 946, 964 (Ind. 2014) (subjective test ‘‘is consistent with
Black’s focus on ‘whether a particular [communication] is intended to intimi-
date’ . . . and consistent with ‘[the court’s] strong commitment to pro-
tecting the freedom of speech and expression’ as a matter of Indiana law,
even beyond what the [f]irst [a]mendment requires’’ [citation omitted;
emphasis omitted]). A majority of courts, however, have concluded that
Black did not alter the traditional objective test for determining whether a
true threat exists. See, e.g., United States v. Martinez, 736 F.3d 981, 986
(11th Cir. 2013), petition for cert. filed (U.S. February 21, 2014) (No. 13-
8837); United States v. Elonis, 730 F.3d 321, 332 (3d Cir. 2013), cert. granted,
      U.S.     , 134 S. Ct. 2819,       L. Ed. 2d      (2014); United States v.
Nicklas, 713 F.3d 435, 440 (8th Cir. 2013); United States v. Jeffries, 692 F.3d
473, 479–81 (6th Cir. 2012), cert. denied,        U.S.     , 134 S. Ct. 59, 187 L.
Ed. 2d 25 (2013). United States v. White, 670 F.3d 498, 508 (4th Cir. 2012).
In the present case, the defendant does not challenge the objective test
traditionally applied by this court when it evaluates whether allegedly threat-
ening language is entitled to first amendment protection, and, in any event,
we conclude that the evidence was insufficient to establish a true threat
even under that test. We therefore do not decide whether Black requires a
subjective test.
   11
      Our conclusion in this regard is also buttressed by the particular nature
of the alleged threat, which Kepple expressly interpreted to mean that the
defendant would ‘‘do things that [lead] to a car accident . . . .’’ The state
presented no evidence that the defendant had access to Kepple’s vehicle
or that he possessed the skills or wherewithal necessary to carry out such
a threat. Although vehicular sabotage is a ubiquitous plot device in spy
novels and movies, it is practically unheard of in the real world, further
reinforcing our conclusion that a reasonable listener would be unlikely to
interpret the defendant’s remarks as a true threat. See, e.g., United States
v. Malik, supra, 16 F.3d 51 (true threat must be ‘‘unequivocal, unconditional,
immediate and specific as to the person threatened, as to convey a gravity
of purpose and imminent prospect of execution’’ [emphasis added; internal
quotation marks omitted]); see also Doe v. Pulaski County Special School
District, 306 F.3d 616, 623 (8th Cir. 2002) (whether victim has reason to
believe that defendant had propensity to follow through on threat is relevant
to true threat inquiry).
   We note that Kepple also testified that he feared that the defendant was
‘‘capable of anything’’ in light of his repeated violations of the town’s zoning
regulations. Specifically, Kepple stated that the defendant ‘‘had allowed . . .
a nice piece of property to be devalued by . . . his use of the property’’
and that he ‘‘worried that anybody who could trash a property [worth
$1,300,000] and then be hit with $30,000 in fines and still engage in the
violative behavior that led him to be whacked with a $30,000 [penalty con-
sisting of fines, fees and interest] is capable of anything.’’ Suffice it to say
that we do not believe that a person’s tendency to hoard or accumulate
junk, however bizarre such behavior may seem to others, gives rise to a
reasonable inference that the person is capable of murder or other vio-
lent misconduct.
   12
      We note, moreover, that, although Kepple testified that the defendant’s
remarks ‘‘terrified’’ him, he waited two days before reporting the incident
to the police. Cf. State v. Moulton, 310 Conn. 337, 369 n.26, 78 A.3d 55
(2013) (‘‘the fact that [the victim] took no immediate action following the
defendant’s [comment] and waited [two days] . . . to discuss the matter
with [a supervisor] would be relevant evidence as to whether the comment
was perceived as a real or true threat’’). Kepple’s immediate response to
the defendant’s remarks, which was to call the defendant a series of exple-
tives and taunt him regarding an earlier judgment that the town had won
against him, as well as Kepple’s statement to Glidden that he did not believe
that the defendant had really threatened him, is also inconsistent with the
response of a person who believed that the defendant had just communicated
a serious threat of injury or death.